Citation Nr: 1133361	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-26 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for fracture, 1st lumbar spine, deformity, degenerative arthritis, 2nd lumbar spine, currently rated as 60 percent disabling.

2.  Entitlement to an increased rating for fracture, 7th cervical spine, with degenerative changes, currently rated as 20 percent disabling.

3.  Entitlement to an increased (compensable) rating for a left little finger fracture.

4.  Entitlement to an increased (compensable) rating for a nasal fracture.

5.  Entitlement to service connection for loss of the use of the left arm.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to July 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

The Board notes that a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that the Veteran is in receipt of a 100 percent schedular rating, effective July 26, 1999.  VA's General Counsel in VAOPGCPREC 6-99 held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court recognized, however, that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  The Board notes that in the Veteran's case, however, SMC at a rate higher than that under 38 U.S.C.A. § 1114(s) is already in effect.  As such, remanding the issue of entitlement to a TDIU would serve no purpose in this case.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's lumbar spine disability has not been manifested by unfavorable ankylosis of the entire spine.

2.  Throughout the rating period on appeal, the Veteran's cervical spine disability has not approximated forward flexion limited to 15 degrees or less.

3.  The Veteran's left little finger disability is manifested by complaints of pain and limitation of motion.

4.  Throughout the rating period on appeal, the Veteran's nasal fracture disability is not shown to have resulted in a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

5.  A disability manifested by loss of the use of the left arm was not shown in service or within a year of discharge from service, and has not been shown by competent clinical, or competent and credible lay, evidence of record to be etiologically related to the Veteran's period of active military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for fracture, 1st lumbar spine, deformity, degenerative arthritis, 2nd lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235, 5242, 5243 (2010).

2.  The criteria for a rating in excess of 20 percent for fracture, 7th cervical spine, with degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235, 5242, 5243 (2010).

3.  The criteria for a compensable rating for a left little finger fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5227 (2010).

4.  The criteria for a compensable rating for a nasal fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6502 (2010).

5.  A disability manifested by loss of the use of the left arm was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date will be assigned in the event of award of benefits.

By correspondence dated in December 2006 and March 2007 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of his disabilities and the effect that his service-connected disabilities have on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In December 2006 the Veteran was informed that a disability rating and effective date would be assigned in the event of award of benefits, per Dingess.  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has undergone VA examinations that addressed the medical matters presented by the increased rating claims on appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's disabilities in sufficient detail so that the Board is able to fully evaluate each disability at issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the increased rating issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

In February 2008 the Veteran underwent a VA examination that addressed the medical matters presented by the issue of service connection for the loss of use of the left arm.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The February 2008 examiner elicited information concerning the Veteran's left arm, considered the pertinent evidence of record, and included a contemporaneous examination of the Veteran.  Supporting rationale was provided for the opinion offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

A.  Increased Ratings

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran's disabilities on appeal are entitled to staged ratings for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

I.  Lumbar spine

The Veteran's claim for an increased rating for service-connected lumbar spine disability was received on November 27, 2006, and the rating period on appeal is from November 27, 2005, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2).  The service-connected lumbar spine disability is currently evaluated as 60 percent disabling.  

Vertebral fracture, lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome (not based on incapacitating episodes) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5237, 5242, and 5243.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

The Board has also considered Diagnostic Code 5243, using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the highest rating provided under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is 60 percent, the Veteran's current disability rating.

The evidence of record does not demonstrate unfavorable ankylosis of the entire spine.  The Board notes that at a February 2008 VA orthopedic examination the Veteran had thoracolumbar flexion to 60 degrees.  The evidence of record also does not approximate unfavorable ankylosis of the entire spine, even when considering additional functional impairment due to pain under the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the February 2008 VA examiner noted that the Veteran had limitation of motion of 0 to 50 degrees of flexion upon repetition of motion, due to pain, such findings do not demonstrate unfavorable ankylosis of the entire spine.

The Board notes that as instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.  The Board notes that service connection is already in effect for lower extremity paralysis.

Finally, with regard to the Veteran's increased rating claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his low back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in his reports of the low back disability symptoms and problems.  However, as with the medical evidence of record, the accounts of the Veteran's symptomatology are consistent with the rating currently assigned.

In short, the preponderance of the evidence is against a rating in excess of 60 percent for the Veteran's low back disability at any time during the rating period on appeal.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Cervical spine

The Veteran's claim for an increased rating for service-connected cervical spine disability was received on November 27, 2006, and the rating period on appeal is from November 27, 2005, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2).  The service-connected cervical spine disability is currently rated 20 percent disabling.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  Diagnostic Codes 5235, 5242, 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The clinical evidence shows that forward flexion of the cervical spine of 15 degrees or less has not been demonstrated.  In this regard, the Board observes that February 2007 and February 2008 VA examinations the Veteran had cervical spine flexion to 30 degrees.  Although there was pain on motion, including upon repetitive use, the Board finds (when considering 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995)) that the evidence does not approximate forward flexion of the cervical spine to 15 degrees or less, so as to warrant a 30 percent rating.  In this regard, on VA examination in February 2007, additional loss of motion on repetitive use, due to pain, was flexion to 25 degrees.  On VA examination in February 2008, additional loss of motion on repetitive use, due to pain, was flexion to 20 degrees.  As unfavorable ankylosis of the entire cervical spine is not shown, a 40 percent rating under Diagnostic Code 5242 is not warranted.  Further, as cervical spine incapacitating episodes having a total duration of at least four weeks during a 12-month period have not been shown, a rating in excess of 20 percent is not warranted under the criteria for rating intervertebral disc syndrome based on incapacitating episodes.

The Veteran is competent to give evidence about what he observes or experiences concerning his cervical spine disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in his reports of the cervical spine disability symptoms and problems.  However, as with the medical evidence of record, the accounts of the Veteran's symptomatology are consistent with the rating currently assigned.  In short, the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's cervical spine disability.  As the preponderance of the evidence is against the claim, the "benefit-of-the-doubt" rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Left little finger fracture

The Veteran's claim for a compensable rating for service-connected left little finger disability was received on November 27, 2006, and the rating period on appeal is from November 27, 2005, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2).

The Veteran is rated as noncompensably disabling under Diagnostic Code 5227, which rates ankylosis of the ring or little finger, whether it is unfavorable or favorable, as noncompensable.  Thus, the Veteran is receiving the maximum rating under this diagnostic code.

The Veteran affirmed that he had pain and difficulty gripping due to his left little finger during his April 2011 Board hearing, and the February 2008 VA examiner has noted that the Veteran had no active motion in the left little finger.

Since the Veteran is receiving the maximum schedular rating available under Diagnostic Code 5227, the Board has considered the Veteran's finger disability under other pertinent criteria, but finds none that would avail the Veteran of a higher rating.  Even though the evidence noted decreased range of motion in the Veteran's left little finger, such a disability still only warrants a noncompensable rating under Diagnostic Code 5230.  In light of the Veteran's complaints of pain in his left little finger, the Board has considered whether a compensable rating is necessary for functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness.  While pain has been noted by VA examiners, the examiners have not attributed the limitation of motion of the left little finger to the fracture but have essentially indicated that the Veteran's stroke has led to left extremity paralysis, and the Veteran's left little finger pain complaints are contemplated by the current noncompensable rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.

There is simply no basis upon which to grant a compensable rating for the Veteran's residuals of the fracture to his left little finger.  The Veteran is competent to give evidence about what he observes or experiences concerning the residuals of his left little finger fracture, and the Board finds the Veteran to be credible and consistent in his reports of the left little finger disability symptoms and problems.  However, as with the medical evidence of record, the accounts of the Veteran's symptomatology are consistent with the rating currently assigned.

In short, the preponderance of the evidence is against a compensable rating for the Veteran's left little finger disability.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Nasal fracture.

The Veteran's claim for a compensable rating for service-connected nasal fracture disability was received on August 15, 2007, and the rating period on appeal is from August 15, 2006, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2).

Under Diagnostic Code 6502, disability characterized by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side warrants a 10 percent evaluation.

The medical evidence does not show that the Veteran has 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The June 2008 VA nose examination showed 30 percent left nasal obstruction and 50 percent right nasal obstruction.  Accordingly, the criteria for a compensable rating under Diagnostic Code 6502 are not shown, and the preponderance of the evidence is against the claim.

The Veteran is competent to give evidence about what he observes or experiences concerning his nasal congestion, and the Board finds the Veteran to be credible and consistent in his reports of nasal disability symptoms, including that given at his April 2011 Board hearing.  However, as with the medical evidence of record, the accounts of the Veteran's symptomatology are consistent with the rating currently assigned.

In short, the preponderance of the evidence is against a compensable rating for the Veteran's nasal disability.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Extraschedular rating

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's service-connected disabilities on appeal are not so unusual or exceptional in nature as to render the schedular rating inadequate.  The Veteran's disabilities have been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by his service-connected disabilities.  The evidence does not reflect that any of the Veteran's disabilities on appeal, alone, have caused marked interference with his employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

B.  Service connection for loss of the use of the left arm

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran's service treatment records, including those related to his August 1970 automobile accident, contain no complaints or diagnoses of left arm disability.

The February 2008 VA examiner has noted that the Veteran has paralysis of the left extremity.  The examiner also essentially indicated that the left extremity paralysis was related to a stroke that the Veteran had suffered in 1995.

No left arm disability was noted in the Veteran's service medical records, and no health professional, VA or private, has related the Veteran's left arm disability to his active service.  In short, the evidence of record reveals that the first objective medical evidence of left arm disability was years following service, and an examiner has linked it to a stroke the Veteran suffered.  In short, the preponderance of the medical evidence is against service connection for a left arm disability.

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing left arm problems).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the Veteran is not deemed competent to opine on a matter that requires medical knowledge, such as a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  In sum, as the preponderance of the evidence weighs against the Veteran's claim of service connection for a left arm disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).








	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 60 percent for fracture, 1st lumbar spine, deformity, degenerative arthritis, 2nd lumbar spine, is denied.

A rating in excess of 20 percent for fracture, 7th cervical spine, with degenerative changes, is denied.

An increased (compensable) rating for a left little finger fracture is denied.

An increased (compensable) rating for a nasal fracture is denied.

Service connection for loss of the use of the left arm is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


